DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
 
Allowable Subject Matter
Claims 1 – 20 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (generating, using an automatic speech recognition neural network, a context vector based on the dimension vector, the context vector indicating a predicted character related to the utterance, wherein the automatic speech recognition neural network is configured to generate character units for input utterances related to the target domain by maintaining parameters of a layer of the automatic speech recognition neural network associated with a generic domain during adaptation of the automatic speech recognition neural network, wherein one or more outputs from the automatic speech recognition neural network reach a threshold level of accuracy for the target domain; and generating, using the automatic speech recognition neural network, a character unit from the context vector that represents the predicted character.). These limitations in conjunction with other limitations of the dependent and independent claims 1 – 7, 18 - 20 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.
Applicant teaches (generating the training predicted character, determining training error in the automatic speech recognition neural network based on the training predicted character and initially training the automatic speech recognition neural network by updating the automatic speech recognition neural network based on the training error; training a language model neural network using the generic dataset; freezing one or more encoder layers of the automatic speech recognition neural network; adapting the automatic speech recognition neural network for a target dataset by maintaining weights for the one or more frozen encoder layers and updating weights of one or more unfrozen decoder layers based on the target dataset; adapting the language model neural network to the target dataset; and outputting a customized speech recognition neural network system comprised of the adapted automatic speech recognition neural network and the adapted language model neural network.). These limitations in conjunction with other limitations of the dependent and independent claims 8 – 17 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/Primary Examiner, Art Unit 2658